Citation Nr: 1003066	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status-post laminectomy and discectomy for the period of time 
prior to March 4, 2009.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
status-post laminectomy and discectomy for the period of time 
after March 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability was 
not productive of limitation of motion to 30 degrees prior to 
March 4, 2009.

2.  The Veteran's service-connected low back disability was 
not productive of ankylosis or incapacitating episodes at any 
time during the appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status-post 
laminectomy and discectomy have not been met prior to March 
4, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
status-post laminectomy and discectomy from March 4, 2009, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied a rating in excess of 20 percent for the 
service-connected low back disability by way of a June 2005 
rating decision.  During the year after that decision, the 
Veteran submitted additional evidence relevant to his claim.  
See 38 C.F.R. § 3.156(b).  In a rating decision dated in 
April 2009 the RO increased the rating to 40 percent 
effective March 4, 2009.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2009) (the General Rating 
Formula for Diseases and Injuries of the Spine are used for 
conditions which result in symptoms such as pain (with or 
without radiation), stiffness, or aching of the area of the 
spine affected by residuals of injury or disease).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 
(2).  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 20 percent disability 
evaluation is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
criteria direct that intervertebral disc syndrome be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or under either the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a letter and treatment notes dated in October 2004, a 
private physician reported that recently obtained MRI scan 
results showed post-surgical changes at L4-L5 with a new 
small disc herniation at L5-S1.  He noted that the Veteran 
initially had left leg radicular pain and that he underwent 
physical therapy with good results.  Nerve conduction 
velocity studies and EMG studies conducted that same month 
revealed the Veteran to have normal nerve conduction velocity 
studies in the left lower extremity.  EMGS studies were noted 
to be compatible with L4 to S1 polyradiculopathy in the left 
lower extremity vs. post surgery denervation.  The 
electrodiagnostic study report indicated that the EMG showed 
positive sharp waves in the left anterior tibialis muscle and 
left gastrocnemius muscle.  However, there was "no 
electrophysiological evidence of a left L4-S1 radiculopathy 
of the left lower extremity vs. post surgery denervation.  
There is no electrophysiological evidence of a peripheral 
neuropathy or entrapment neuropathy of the left lower 
extremity."  The Veteran's motor strength bilaterally in the 
quads, hams, anterior tibialis and gastrocnemius was 5/5.  He 
was noted to have normal bulk and tone of all muscles.  Gait 
and station were normal.  Sensory examination revealed that 
he was intact to pinprick, light touch and proprioception.  
Straight leg raise was positive at 40 to 50 degrees.  His 
deep tendon reflexes were 2+ in the knees and ankles.  The 
diagnoses were: positive EMGS LLE; low back pain, left leg 
radicular pain; and history of lumbar surgery in 1995.  In 
September 2004 treatment notes the Veteran reported that he 
developed low back pain and left leg pain without any recent 
trauma.  He indicated that he had bladder problems, numbness 
and weakness.  

VA medical records include a December 2003 pain assessment 
report, which noted complaints of sharp pain on a daily basis 
in the low back with movement.  A May 2005 MRI showed normal 
lumbar lordosis and minimal degenerative dessicated disc at 
L5-S1.  The impression was degenerative dessicated disc at 
L5-S1.  

In May 2005 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  He stated that he has had 
at least four bedbound episodes, not ordered by a physician, 
over the last year that lasted for three to four hours.  He 
rated his low back pain as a seven on the pain scale.  He 
further reported intermittent numbness radiating to his right 
foot.  He reported stiffness and weakness in his back and 
flares of pain at least once a week.  He rated his flare-ups 
as pain of 10 that would last for six to seven hours.  
Precipitating factors included walking and strenuous labor 
and alleviating factors included rest.  He reported 
additional limitation of motion/functional impairment up to 
25 percent.  He did not use a cane and stated that he has a 
back brace that has been ordered.  He stated that he can walk 
approximately one mile and reported unsteadiness, but denied 
falls in the last 12 months.  He stated that he had problems 
with bending, stooping, and any type of quick movements.  

Physical examination revealed no evidence of scoliosis or 
deformity.  The Veteran was noted to have no gait 
abnormalities prior to entering the examination room.  He had 
right sacroiliac tenderness on examination and negative 
straight leg raises.  Flexion was to 70 degrees with pain, 
extension was to 10 degrees with pain, lateral flexion was to 
5 degrees bilaterally, and rotation was to 5 degrees 
bilaterally, for a combined range of motion of 100 degrees.  
He had an increase in pain, but there was no decrease in 
range of motion with repetitive testing.  He also had mild 
fatigue, weakness, and lack of endurance with repetitive 
testing of the lumbar spine.  Hip strength and bilateral leg 
strength was 4+ with ratcheting noted (minimal effort was 
given).  Dorsalis pedal pulses, posterior tibial pulses, 
patella reflexes, and Achilles tendon reflexes were 1/1.  
Distal sensation was intact.  The Veteran had no observable 
gait abnormality.  The September 2004 MRI revealed 
postsurgical changes at L4-L5 and enhancement of the 
posterior aspects of the vertebral bodies, L5-S1 herniation 
with disc material extending slightly caudally from the disc 
space in the middle.  The diagnosis was lumbar spine 
degenerative disc disease, status-post discectomy L4-L5, with 
mild to moderate impairment.  

In November 2005, the Veteran reported having constant 
shooting, stabbing, sharp, aching, throbbing and radiating 
pain that was then an 8 on a scale of 10.  Exacerbating 
factors were movement, activities of daily living, stress and 
weather changes.  Alleviating factors were repositioning and 
heat.  Pain affected most areas of his life including work.  
The diagnosis was low back pain and strain with a herniated 
nucleus pulposis at L5-S1. An April 2006 VA outpatient 
treatment record indicated that the Veteran reported that he 
had aching, throbbing and radiating pain on a scale of 8 on a 
10 point scale.  Movement, activities of daily living and 
walking on an incline exacerbated the condition.  Alleviating 
factors were massage, heat and rest.  The assessment was low 
back pain with herniated nucleus pulposis at L5-S1. 

In July 2006 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported 
that he experienced back pain most of time with occasional 
radiation to the right hip.  He reported flare-ups of pain 
once a week lasting five to six hours.  He stated that he had 
increased pain with prolonged sitting, while running, and 
walking over uneven ground.  He stated that he is able to 
walk one mile.  He reported that he did not use braces or 
assistive aids and has no difficulty with activities of daily 
living.  He had no bowel, bladder, or erectile dysfunction.  
Physical examination revealed a symmetrical gait with a 
normal rhythm and without limp.  The Veteran did not appear 
in pain and made no expression of pain during the 
examination.  Flexion was to 75 degrees, extension was to 30 
degrees, right lateral flexion was to 10 degrees, left 
lateral flexion was to 20 degrees, right lateral rotation was 
to 40 degrees and left lateral rotation was to 40 degrees.  
He was able to sit at 90 degrees with hips fully flexed and 
both knees fully extended.  All major muscle groups were 
grade 5 in both lower extremities.  There was no dermatome 
loss of sensation in either lower extremity.  There was no 
increased loss of motion due to pain, weakness, fatigue, lack 
of endurance, or incoordination after repetitive use.  There 
was no spasm or tenderness to palpation.  Ankle jerks were +2 
on the right and +3 on the left side.  Knee jerks were +3 on 
the right side and +4 on the left side.  An x-ray revealed 
minimal narrowing at L4-L5 and moderate narrowing at L5-S1.  
The diagnoses were status-post L4-L5 laminectomy and disc 
excision and moderate degenerative disc disease at L5-S1.  
The examiner's opinion was that the Veteran experienced a 
moderate disability from the service-connected condition.  

October 2006 VA outpatient treatment records indicate that 
the Veteran complained of constant sharp pain that was 10 on 
a scale of 10 and that was exacerbated by movement.  The 
Veteran reported that the pain affected his mood, sleep, 
general activities, work, ability to concentrate, social 
interaction, self image and sexuality.  There were no 
alleviating factors.  Physical examination found intact 
sensation to light touch but reflexes were weaker on his left 
lower extremity.  Muscle strength could not be assessed due 
to pain.  The diagnosis was low back pain with herniated 
nucleus pulposus at L5-S1.  In March 2007, the Veteran 
reported that his back had improved with physical therapy 
although his pain level was still at an 8 and he reported 
pain from the lower back down the legs.  He was referred to 
anesthesiology for a possible steroid injection.  In April 
2007, an L5-S1 LESI was performed.  
 
During an April 2008 RO hearing, the Veteran testified that 
the pain went from his lower back, down through his left leg.  
Increased activity was noted to worsen the pain.  

In March 2009 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran stated that 
he was a laborer for the city of Montgomery.  He reported 
that he had at least two bed bound episodes per month that 
last for six to eight hours.  He utilized at least 20 sick 
days over the last 12 months related to his back condition.  
He reported that he had intermittent pain throughout the day 
and graded his low back pain as 8 on the pain scale.  He 
reported numbness that radiated to his lower extremities.  He 
also reported flares of pain where his pain will increase to 
10 at least once a month.  He stated that he had additional 
limitation of motion/functional impairment of 25 percent with 
a flare of pain.  His associated symptoms included malaise, 
dizziness, numbness, and weakness.  He also reported problems 
with constipation, erectile dysfunction, and had urinary 
complaints.  He reported that he could walk up to five blocks 
and stated that he does not use a cane or back brace.  He 
stated that he could not stand for more than 30 minutes and 
reported problems with intermittent unsteadiness.  He denied 
any falls.  He reported problems with driving a truck for 
extended periods of time; sleep disturbance; and problems 
with repetitive bending, stooping, and lifting.  He further 
reported continuous numbness and tingling in his left lower 
extremity.  He stated that he also had intermittent burning 
to the left lower extremity radiating down to the left foot.  
He reported intermittent pain radiating to his right thigh.  
He stated he had weakness and fatigue to his lower 
extremities.  He stated that he had intermittent burning to 
the left lower extremity radiating down to the left foot and 
symptoms of numbness and tingling on an intermittent basis 
radiating to his right thigh.  

Physical examination revealed no curvature, gibbus or 
listing.  He had negative straight leg raises bilaterally.  
He had tenderness to his bilateral sacroiliac joints and to 
his right lumbar paraspinal muscles.  He also had tenderness 
midline at L3, L4, and L5.  There was no warmth, redness, or 
swelling.  Flexion was to 18 degrees with pain at 18 degrees, 
extension was to 10 degrees with pain at 10 degrees, lateral 
flexion was to 10 degrees bilaterally with pain at 10 
degrees, and rotation was to 5 degrees with pain bilaterally 
at five degrees.  The examiner noted that the Veteran put 
forth minimal effort.  The Veteran showed an increase in pain 
but showed no decrease in range of motion with repetitive 
testing.  He had moderate fatigue, weakness, lack of 
endurance, and mild incoordination noted with repetitive 
testing of the lumbar spine.  He had no muscular atrophy or 
tremors noted in the muscles of the lower extremities.  
Distal sensation was intact in the lower extremities.  
Dorsalis pedis pulses and posterior tibial pulses were 2/2.  
Leg strength was graded at 5 bilaterally with ratcheting 
noted.  Patellar reflexes and Achilles tendon reflexes were 
2/2.  He noted the statement of Dr. Epperson that "There is 
electrophysiological evidence of a bilateral L4-L5 
radiculopathy vs post-surgical denervation."  The diagnoses 
were lumbar spine degenerative disc disease, lumbar 
radiculopathy, and erectile dysfunction.  The examiner opined 
that it was at least as likely as not that the Veteran's 
radiculopathy symptoms were related to his lumbar spine 
impairment.  

In an April 2009 rating decision, the RO granted service 
connection for lumbar radiculopathy of the left and right 
lower extremities and assigned noncompensable evaluations.  
The RO also granted service connection for erectile 
dysfunction with a noncompensable evaluation and special 
monthly compensation based on the loss of a creative organ.  
In another April 2009 rating decision, the RO increased the 
disability rating for the service-connected back condition to 
40 percent, effective the date of the VA examination, March 
4, 2009.   

The evidence does not show that an initial disability rating 
in excess of 20 percent is warranted prior to March 4, 2009.  
The outpatient medical records dated prior to that date note 
complaints of pain but there is no indication that the 
Veteran was limited to 30 degrees of flexion.  In May 2005, 
the Veteran reported flare-ups of pain and that limitation of 
motion could be additionally limited up to 25 percent.  The 
examiner measured flexion to 70 degrees with pain.  His pain 
increased but there was no decrease in the range of motion 
with repetitive testing although he was noted to have mild 
fatigue, weakness and lack of endurance.  The July 2006 VA 
examination report showed flexion to 75 degrees.  There was 
no increased loss of motion due to pain, weakness, fatigue, 
lack of endurance or incoordination after repetitive use.  
The examiner's opinion was that the Veteran experienced a 
moderate disability.  The Veteran has not submitted medical 
evidence showing his range of motion was worse than reported 
in the above-referenced examination reports.  To the extent 
that he reports that he would have been additionally limited 
up to 25 percent during a flare-up, limitation of flexion to 
30 degrees would still not be shown.  While the Veteran's 
reported symptomatology, to include pain, has been 
considered, the evidence simply does not show that flexion 
was limited to 30 degrees, even taking into consideration the 
Deluca factors, prior to March 4, 2009.

The VA examination of March 2009 is the first evidence of 
record that shows the Veteran was limited to less than 30 
degrees of flexion.  Accordingly, the Veteran met the 
criteria for a 40 percent rating as of the date of the VA 
examination on March 4, 2009.  The evidence prior to that 
date does not show that the Veteran had forward flexion of 
the thoracolumbar spine 30 degrees or less, ankylosis, or 
incapacitating episodes as defined by regulation.  In 
accordance with the Court's decision in Fenderson, the Board 
finds that it is appropriate in this case for VA to have 
assigned separate ratings for separate periods of time based 
on facts found.  In sum, based on the evidence of record the 
Board finds that the criteria for a rating in excess of 20 
percent have not been met prior to March 4, 2009.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 percent for 
any period of time covered by this appeal.  The record 
contains no evidence of unfavorable ankylosis of the entire 
thoracolumbular spine or incapacitating episodes, as defined 
by regulation, having a total duration of at least six weeks 
during the past 12 months.  The Veteran's request for a 
rating in excess of 40 percent must therefore be denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Veteran's bilateral radiculopathy and erectile 
dysfunction were recently service-connected and assigned 
ratings, therefore, those matters are not for consideration 
here.  The Veteran has reported bladder problems including to 
VA examiners, however, he is not sure as to the cause.  As 
the medical evidence does not show that the Veteran has a 
bladder impairment, to include one that is related to the 
service-connected back condition, a separate evaluation is 
not for consideration.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

While the Veteran reports that his service-connected 
disability causes impairment at work, to include when driving 
a truck, there is no indication that the disability picture 
is so exceptional that the available schedular ratings are 
inadequate.  The assigned ratings of 20 percent and 40 
percent signify that the Veteran has a commensurate 
industrial impairment.  Moreover, the level of severity of 
the condition and the symptomatology of the disability fit 
within the schedular criteria as was discussed above.  There 
is no showing that there is marked interference with 
employment beyond that interference contemplated by the 
assigned evaluations, nor has it necessitated frequent 
periods of hospitalization.  The Board therefore finds that 
the impairment resulting from the Veteran's chronic 
lumbosacral strain is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The Veteran was provided compliant notices in April 
2005 and March 2006.  The March 2006 letter was followed by 
way of a readjudication of the claim in a rating decision of 
July 2006.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs, as well as VA and private treatment records 
have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 20 percent for the service-
connected degenerative disc disease of the lumbar spine, 
status-post laminectomy and discectomy, for the period of 
time prior to March 4, 2009, is denied. 

A disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine, status-post laminectomy and 
discectomy is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


